Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 18 recite the limitation "in total than ester groups" in lines 7, 8, and 5, respectively.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not suggest that there is an ester bond/group/linkage in the polyol component.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0342193 to Nakagawa et al. in view of U.S. Patent Pub. No. 2014/0088245 to Singh et al.
As to claims 1 and 18, it has been held that the recitation that an element is "adapted to" perform or is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. Thus, a urethane composition comprising a polycarbonate polyol with dimer acid residues should be capable of self-healing, absent a showing to the contrary.
Nakagawa discloses self-repairing polyurethane resins comprising the reaction product of a mixture of polyester polyols (hydroxy functionality of at least 2) and polycarbonate diols, wherein dimer fatty acids as suitable polybasic acids for preparing polyester polyols (0056, 0095), polyisocyanates (0030-0039), and low molecular weight polyols such as 1,4- butanediol that has been defined in the art as chain extenders (0043-0044).
Nakagawa does not expressly disclose wherein the polyester polyol derived from dimer acids also contains carbonate groups.
Singh discloses polyester-polycarbonate polyols that comprise carbonate groups and dimer fatty acid residues (Tables II-IV) that are used in the preparation of polyurethane adhesives or coatings (0004).  Singh discloses wherein the content polycarbonate polyol (carbonate groups) in the polyester-polycarbonate polyol ranges from 10 wt% to 95% based on the weight of polyester-polycarbonate polyol (0076).  Therefore, the content of carbonate groups is more than ester groups at wt% greater than 50%.
At the time of filing it would have been obvious to a person of ordinary skill in the art to replace the polyol component of Nakagawa with the polyester-carbonate polyol of Singh to provide superior hydrolytic and chemical performances over conventional polyester polyols and polycarbonate polyols that are taught in Nakagawa (Abstract).
As to claims 2, 5, and 15 Nakagawa in view Singh disclose a polyol comprising the reaction product of dimethyl carbonate, adipic acid, and dimer acids A, B, or C (Tables II- lll). Nakagawa discloses a self-healing polyurethane. The polyols taught in Singh comprise the same linkages as the claimed polyol, accordingly, the hydrogen bonding sites would be present.
As to claims 3 and 6, Nakagawa and Singh disclose aromatic and aliphatic polyisocyanates are suitable in the preparation of polyurethane coatings (0031, Nakagawa, 0019, Singh).
As to claim 4, Nakagawa in view of Singh disclose dimer diols as suitable reactants in the preparation of the polyester-carbonate polyol (0007, 0044 and 0047).
As to claim 7, Nakagawa discloses 1,2-butanediol (branched diol) as a suitable low molecular weight diol (0043).
As to claims 8-10, about the self-healing recovery, the Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the combination references teach all the claimed ingredients and further teaches self- repairing polyurethanes that self-heal using a tensile strength or elongation measurement (0426-0427) Therefore, the claimed effects and physical properties, i.e. self-healing properties would implicitly be achieved by a composite with all the claimed ingredients. If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
As to claims 11-14, Nakagawa discloses coatings substrates and substrates using the adhesives comprising the self-repairing polyurethane (0278-0280).
As to claims 16-17, Nakagawa in view of Singh disclose 5 to 80% by weight of dimer fatty acid or dimer diol in the polyester-carbonate polyol (0053) and 5 to 30% by weight of carbonate component (Tables III-IV).
As to claims 19-20, Nakagawa in view of Singh teach the polyester-carbonate polyol makes up 15 to 95% of an polyurethane elastomer from the viewpoint of obtaining a combination of hydrolytic stability and chemical resistance (0082).

Response to Arguments
Applicant's arguments filed 12/01/2022 have been fully considered but they are not persuasive. 
Firstly, applicant argued that the Nakagawa in view Singh fail to teach a polyol component comprising more carbonate groups in total than ester groups.  This is not found persuasive because Singh discloses a 50:50 mixture of polyester polyol to polycarbonate polyol in a preferred embodiment and further teaches the content of polycarbonate polyol (carbonate groups) in the polyester-polycarbonate polyol ranges from 10 wt% to 95% based on the weight of polyester-polycarbonate polyol (0076).  Accordingly, it would have been obvious to increase the content of carbonate groups in the polyester-polycarbonate polyol from the viewpoint of obtaining a polyol with a combination of increased hydrolytic stability and UV, oxidative, and chemical stability (0037).

Secondly, applicants have argued that their unexpected results in the recovery of mechanical properties after self-healing rebut the prima facie case of obviousness.  In response, the examiner has considered applicant's examples, and the position is taken that they are insufficient for the following reasons.  The examples are not commensurate in scope with applicant’s claims in terms of reactant species or amounts.  It has been held that the claims must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  It has further been held that a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  Accordingly, it is not evident that the argued results hold for the full scope of the claims or that the argued improved recovery property is necessarily possessed by the claimed composition.  Applicant points to one specific embodiment comprising the reaction product of a polycarbonate polyol prepared from dimer acid, diphenylmethane diisocyanate, and one specific chain extender.  The example fails to provide evidence that using a polyol with more carbonate groups in total in the production of polyurethane elastomers provides the unexpected recovery of mechanical properties commensurate in scope with the claimed invention.  
Furthermore, it is by no means clear that showings of improved recovery would be considered to be unexpected in view of the disclosures regarding the use of polycarbonate polyols in the preparation of self-repairing polyurethanes (Nakagawa) derived from dimer acids (Singh) to prepare a polyurethane with improved self-healing and also a combination of improved hydrolytic stability and chemical resistance.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763